          Case 1:18-cv-00797-SM Document 29 Filed 07/24/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                               DISTRICT OF NEW HAMPSHIRE



 JULIA O. FAIGEL DMD, P.C.,

                  Plaintiff,

        v.                                            DEMAND FOR JURY TRIAL

 IADMD HOLDINGS, LLC,                                 Civil Action No.: 1:18-cv-00797-SM

                  Defendant.



                 JOINT MOTION TO CONTINUE AND EXTEND DEADLINES
                              (Replaces Document No. 28)

       Plaintiff Julia O. Faigel DMD, P.C. (“Plaintiff”) and Defendant IADMD Holdings, LLC

(“Defendant”), pursuant to Local Rule 16.4(a), jointly request an amendment to the case schedule

that the Court entered on November 7, 2018.

       Specifically, and as set forth in the attached Civil Form 3, the parties request that:

                The deadline for Motions for Summary Judgment be extended from August 1, 2019

                 to August 15, 2019; and

                The trial date be moved from the two-week period beginning on October 16, 2019

                 to the two-week period beginning on November 13, 2019.

       The extensions sought in the motion (i) will result in the continuance of the trial, (ii) will

not result in the need to extend any deadline set in the discovery plan other than the deadline for

Motions for Summary Judgment.

       The parties respectfully request these changes in view of the fact that the final deposition

in this matter is currently scheduled for July 31, 2019—the day before the completion of discovery.


JOINT MOTION TO CONTINUE AND EXTEND DEADLINES                                            Page 1 of 4
           Case 1:18-cv-00797-SM Document 29 Filed 07/24/19 Page 2 of 4



In order to ensure sufficient time for review of the transcript from that deposition, the parties

request a brief, two-week extension of the current deadline for motions for summary judgment.1

        With respect to the requested amendment to the trial date, in reviewing the original

schedule the parties believe that additional time is necessary between the filing of summary

judgment motions and the start of trial to ensure sufficient time for the Court to review and rule

on any such motions and to allow the parties to continue to explore potential settlement of this

matter. This is the parties’ first request to amend the proposed discovery plan and amending the

trial date by one month will not unduly delay this matter.

        For these reasons, the parties respectfully request that the Court grant this Joint Motion to

Amend Case Schedule.

                  CERTIFICATION PURSUANT TO LOCAL RULE 7.2(c)

        Counsel for Plaintiff Julia O. Faigel DMD, P.C. and counsel for Defendant IADMD

Holdings, LLC hereby certify that they have notified their respective clients of this request to

continue the trial.




1
  The parties note that no experts have been disclosed in this matter and therefore there should be
no need for the filing of any challenges to expert testimony—which are currently due by August
15, 2019. See Doc. 20 (Joint Proposed Discovery Plan). As a result, there should be no concern
regarding this overlapping deadline.


JOINT MOTION TO CONTINUE AND EXTEND DEADLINES                                            Page 2 of 4
        Case 1:18-cv-00797-SM Document 29 Filed 07/24/19 Page 3 of 4




Date: July 24, 2019                        Respectfully submitted,

/s/Kyle McDonald                           /s/Brian M. Gaff

Kyle McDonald (NH Bar No. 266712)          Brian M. Gaff (NH Bar No. 17106)
LAW OFFICE OF KYLE MCDONALD,               FISH & RICHARDSON P.C.
ESQ., PLLC                                 One Marina Park Drive
2 Whitney Road, Suite 11                   Boston, MA 02210-1878
Concord NH, 03301                          (617) 542-5070
(603) 753-4033                             (617) 542-8906 (fax)
kyle@mrl-lawyers.com                       gaff@fr.com

Christopher Ross McElwain (pro hac vice)   R. David Hosp (pro hac vice)
KNOWMAD LAW                                Robert M. O’Connell (pro hac vice)
484 Washington Street, B-313               Laura B. Najemy (pro hac vice)
Monterey, CA 93940                         ORRICK HERRINGTION & SUTCLIFFE LLP
(831) 275-1401                             500 Boylston Street
chris@knowmad.law                          Boston, MA 02116
                                           (617) 880-1800
Attorneys for IADMD Holdings, LLC          (617) 880-1801 (fax)
                                           dhosp@orrick.com
                                           robert.oconnell@orrick.com
                                           lnajemy@orrick.com

                                           Attorneys for Julia O. Faigel DMD, P.C.




JOINT MOTION TO CONTINUE AND EXTEND DEADLINES                                   Page 3 of 4
           Case 1:18-cv-00797-SM Document 29 Filed 07/24/19 Page 4 of 4



           CERTIFICATE OF SERVICE PURSUANT TO LOCAL RULE 5.1(d)

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent via U.S. First Class Mail to those indicated as non-registered participants on
July 24, 2019.

                                              /s/ Brian M. Gaff
                                              Brian M. Gaff (NH Bar No. 17106)




23918641




JOINT MOTION TO CONTINUE AND EXTEND DEADLINES                                           Page 4 of 4
